    Case 5:20-cr-00054-H-BQ Document 29 Filed 09/11/20             Page 1 of 1 PageID 75



                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                LUBBOCKDIVISION

UNITED STATES OF AMERICA,
  Plainffi,

                                                           NO. 5:20-CR-054-01-H

BO JACK KELLEY (1),
  Defendant.


              ORDER ACCEPTING REPORT AND RECOMMENDATION
                 OF TIIE LINIIED STATES MAGISTRATE JI]DGE
                        CONCERNING PLEA OF GUILTY

         After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the Consent of the Defendant, and the Report and Recommendation

Conceming Plea of Guilty of the United States Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance wittt 28 U.S.C.

$   636(bX1), the undersigned District Judge is ofthe opinion that the Report and

Recommendation of the Magistrate Judge conceming the Plea of Guilty is corect, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilty.

         Sentence will be imposed in accordance with the Court's scheduling order.

         SO ORDERED.

         Dated September         2020.



                                             J     SWESLEYHENDRIX
                                                    D STATES DISTRICT JUDGE
